This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 EDWARD F. MENDEZ and
 3 RAYMOND J. MCQUEEN,

 4                  Plaintiffs-Appellants,

 5 v.                                                                    No. A-1-CA-35893

 6   CELLCO PARTNERSHIP, INC. d/b/a
 7   VERIZON WIRELESS, INC.; GO WIRELESS
 8   INC.; CONVERGENT OUTSOURCING, INC.;
 9   NORTH SHORE AGENCY; IC SYSTEM;
10   RECEIVABLE PERFORMANCE MANAGEMENT,
11   LLC; NATIONS RECOVERY CENTER, INC.;
12   NANCY B. CLARK, SVP-OPERATIONAL EXCELLENCE
13   and TERRI WALKER, EXECUTIVE RELATIONS,
14   CELLCO PARTNERSHIP, INC. d/b/a VERIZON WIRELESS,

15                  Defendants-Appellees.

16 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
17 RAYMOND Z. ORTIZ, District Judge

18 Raymond J. McQueen
19 Santa Fe, NM

20 Pro Se Appellant

21 Edward F. Mendez
22 Santa Fe, NM
 1 Pro Se Appellant

 2 Hinkle Shanor LLP
 3 Benjamin F. Feuchter
 4 Albuquerque, NM

 5 for Appellees

 6                             MEMORANDUM OPINION

 7 HANISEE, Judge.

 8   {1}   Plaintiffs appeal from the district court’s order granting (1) motion to dismiss

 9 first amended complaint for lack of personal jurisdiction and (2) motion to compel

10 arbitration and stay proceedings. This Court issued a second calendar notice proposing

11 to affirm the district court’s order on February 6, 2018. On February 27, 2018,

12 Defendants filed a memorandum in support of this Court’s second notice of proposed

13 disposition. On March 1, 2018, Defendant Nations Recovery Center, Inc. joined in the

14 memorandum in support filed on February 27, 2018. To this date, Plaintiffs have not

15 filed a memorandum in opposition to this Court’s second notice of proposed

16 disposition, and the time for doing so has now run. Accordingly, we rely on the

17 reasoning set out in this Court’s second notice of proposed disposition and we affirm.

18   {2}   IT IS SO ORDERED.

19
20                                          J. MILES HANSIEE, Judge

                                               2
1 WE CONCUR:



2
3 M. MONICA ZAMORA, Judge


4
5 EMIL J. KIEHNE, Judge




                            3